    Case 3:21-cv-00036-DHB-BKE Document 29 Filed 09/13/21 Page 1 of 2


                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                          DUBLIN DIVISION


CHRISTOPHER BAUGHCUM, JR.;          *
ZANE MEYERS; SOPHIE LONG; and       *
FIREARMS POLICY COALITION, INC.;    *
                                    *
     Plaintiffs,                    *
                                    *
     v.                             *        CV 321-036
                                    *
GENOLA JACKSON, in her individual   *
capacity and in her official        *
capacity as Judge of the Laurens    *
County Probate Court; JANICE D.     *
SPIRES, in her individual capacity  *
and in her official capacity as     *
Judge of the Houston County         *
Probate Court; KATHRYN B. MARTIN,   *
in her individual capacity and in   *
her official capacity as Judge of   *
the Lamar County Probate Court;     *
and CHRIS WRIGHT, in his individual *
capacity and in his official        *
capacity as Commissioner of the     *
Department of Public Safety,        *
                                    *
     Defendants.                    *



                               O R D E R



     On August 10, 2021, Defendant Chris Wright filed a motion to

dismiss the complaint, asserting that Plaintiffs lack standing. 1

On August 24, 2021, Plaintiffs responded to the motions to dismiss




1 On the same day, the other Defendants collectively filed a motion
to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6).
    Case 3:21-cv-00036-DHB-BKE Document 29 Filed 09/13/21 Page 2 of 2



and also filed a cross motion for summary judgment seeking judgment

as a matter of law on their constitutional claims.

     Presently before the Court is Defendant Chris Wright’s motion

for extension of time to respond to Plaintiffs’ cross motion for

summary judgment.   In particular, Defendant Chris Wright does not

wish to respond to Plaintiffs’ cross motion for summary judgment

until the pending motions to dismiss are resolved. 2          Plaintiffs

oppose the extension.

     Upon due consideration, Defendant Chris Wright’s motion to

extend time to respond to Plaintiffs’ cross motion for summary

judgment (doc. no. 25) is GRANTED IN PART.      Defendant Chris Wright

may respond to the cross motion for summary judgment by close of

business on September 28, 2021.

     ORDER ENTERED at Augusta, Georgia, this 13th day of September,

2021.




                                       ____________________________
                                       UNITED STATES DISTRICT JUDGE




2 The other Defendants have not joined in or filed their own motion
for extension of time to respond to Plaintiffs’ motion for summary
judgment.
                                 2
